Judgment unanimously affirmed. Memorandum: From our review of the testimony elicited at the Wade hearing (see, United States v Wade, 388 US 218), we conclude that the complainant demonstrated an adequate independent basis for her identification of defendant at trial. The complainant’s nonresponsive reference at trial to a pretrial photographic identification procedure was not objected to *906and, therefore, defendant’s argument that it constituted impermissible bolstering is not preserved for review. In any event, in light of the overwhelming proof of defendant’s guilt, the admission of that testimony is harmless. Defendant’s conviction for sexual abuse in the first degree is supported by sufficient evidence and is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). The trial court properly denied defendant’s motion for a mistrial after one of the police officers testified that defendant was a suspect in an unrelated menacing. That brief comment was not so prejudicial as to deny defendant a fair trial. (Appeal from judgment of Onondaga County Court, Burke, J.—sexual abuse, first degree.) Present—Callahan, J. P., Doerr, Boomer, Pine and Lawton, JJ.